The opinion of the Court was delivered by
Shaw C. J.
This is trespass quare clausum for cutting and carrying away certain quantities of wood, from a woodlot of the plaintiff, situate in Northampton. The defence as to part, is, that the defendant had a privilege of cutting, in right of his wife, under the will of her father ; and as to another part, that it was done on the authority and for the use of Sarah Adams, a sister of the defendant’s wife, claiming the privilege under the same will of her father.
The question depends solely upon the construction of the will of Seth Wright deceased. It is obvious, that the plaintiff takes the wood-lots, subject to (he incumbrances created by the will, namely, subject to charges thereon, *44made in favor of the daughters, or in other words, to the interest and privileges therein devised to the daughters. So that the same rule, which ascertains the extent of this interest, determines the limits of these incumbrances.
It is well- settled, that a grant or devise of an interest in growing wood is an interest in the soil itself.
Then the question is, what interest in these wood-lots, did the testator intend to give to his daughters. It is readily admitted, that the intent of the testator is the governing rule in the construction of a will, but that intent must be gathered from the will itself, taking every part and clause of it for this purpose, and is not to be sought for elsewhere.
It is contended that the privilege of cutting all fire-wood, that might be necessary for the daughters, was intended to be connected with the provision, that they were to have an interest and home in the dwellinghouse so long as they should remain single ; and when they married, both privi leges ceased together. Such might have been the testator’s intention, but we cannot infer any such intention from the terms of the will. After the provision in relation to the right in the house, there is another bequest of personal property, absolute in its terms. There is nothing in the clause itself giving the privilege of cutting wood, to limit it to the time whilst they should remain single. There is nothing therefore, in the terms of the devise, or its collocation or connexion with the former clause, to warrant the Court in extending the limitation in the former clause to the latter. Right v. Compton, 9 East, 267. This devise therefore, we think, gives the same interest, as if the former devise had not been made; and this was an interest to each of these daughters as tenants in common, for their respective lives, to cut as much wood as should be necessary for them respectively ; and this right was not taken away or impaired by their respective marriages, but like other rights and interests of like kind, vested in the husband in right of the wife, during the coverture. What may be the effect of the term “ necessary,” in limiting the quantity of wood, may admit of some doubt when the question arises. *45But it has heen admitted in the argument, that if by the terms of the will the two daughters were not to live together, and keep their fires together, but each had a several right, then that the quantity taken by the defendant has not been beyond that contemplated by the will. Being of opinion, that the right was several, and that it did not depend upon their living together in the mansion-house, we in effect decide, that the quantity taken did not exceed what the defendant might lawfully take, in right of his wife and her sister.
The opinion thus expressed, in effect decides the other question made, upon the operation of Mrs. Adams’s release. As the interest in the wood-lots, or the privilege of cutting wood, was a distinct interest from that in the dwelling-house, her release of all her right, title or interest in the dwellinghouse and home estate, as described in her father’s will, was not a release of her interest in the wood-lots.

Plaintiff nonsuit.